In an action for an injunction and for an accounting, in which plaintiff charged defendant, a former employee, with solicitation of plaintiff’s customers in violation of a restrictive covenant against such competition, defendant appeals from an order of the Supreme Court, Kings County, dated May 4, 1962, which granted plaintiff’s motion for an injunction, pendente lite, to the extent of enjoining the defendant from soliciting certain customers of the plaintiff. Order affirmed, with $10 costs and disbursements. No opinion. Beldock, P. J., Ughetta, Christ, Brennan and Hopkins, JJ., concur.